* Writ of error dismissed for want of jurisdiction April 29, 1925.
The parties practically agree upon the general rule of law governing suits of this character as laid down in the cases and textbooks. 5 Corpus Juris, p. 1364; 19 R.C.L. pp. 1224, 1225; 1 Bacon on Benefit Societies, § 107; Fraser v. Buck (Tex.Civ.App.) 234 S.W. 679; Brown v. Clark,102 Tex. 333, 116 S.W. 360, 24 L.R.A. (N.S.) 670; and other cases. Quoting from Corpus Juris, supra:
"The courts will not interfere with the internal affairs of an unincorporated association so as to settle disputes between the members *Page 244 
or questions of policy, discipline or internal government so long as the government of the society is fairly and honestly administered in conformity with its laws and with the law of the land, and no property or civil rights are invaded. Conversely, the proceedings of the association are subject to judicial review where there is fraud, oppression or bad faith or property or civil rights are invaded, or the proceedings are violative of the laws of the society, or the law of the land or are illegal. Even in these cases, however, the courts will not take jurisdiction unless the complaining member has exhausted such remedies as may be provided by the laws of the association itself."
But where the laws of the order make no provision for officers or tribunals to decide a contest or determine the grievance, the member aggrieved can have recourse to the courts in the first instance. 29 Cyc. p. 204; 5 C.J. § 83, p. 1359; 19 R.C.L. p. 1229. Also a member or officer in the proper case is justified in resorting to the courts, where it appears that an opportunity to present his claim or complaint and have a fair determination of it has been fraudulently denied. 1 Bacon on Benefit Societies, § 107; 19 R.C.L. § 44, p. 1225. The application of these fundamental rules must then be made to the instant case.
A property right only being involved in the case, the custody of books and money, the court has jurisdiction for that purpose; and as the right to an office or the validity of an election must be determined only in order to give the relief which the law can afford, the court has the power to inquire into and determine the validity of the election for the purposes of the suit.
First, it appears that the International Chief Grand Mentor decided, on August 20, 1923, that the annual election held in June, 1923, by the Grand Lodge of the jurisdiction of Texas, was fraudulent and in violation of the constitution and general laws of the order, and determined that the election was void. If he had the power to so decide, then the court can inquire no further. Did he have the power? The appellee relies upon the following supreme law as conferring such power:
"Sec. 3. The decisions of the International Chief Grand Mentor on the international and general constitutional laws and rules shall remain in force until reversed by his successor."
This section does not, we think, have application to this proceeding. The section merely empowers the officer mentioned to interpret the laws and to give opinions or "decisions" on all matters of law referred to him by the proper Supreme or Grand Officers pertaining to ordinary administrative affairs having relation to the supreme laws of the society. The section does not empower the officer mentioned to take original or appellate cognizance of an election proceeding, which is quasi judicial in its nature, and set aside an election of officers. And neither does there further appear any provision in the regulations or laws of the society for officers or tribunals to decide a contest of election or matters of that nature. In such case, then, a member or officer seeking to enforce a property right or privileges as members can have recourse to the courts in the first instance. Roxbury Lodge v. Hocking, 60 N.J. Law, 439, 38 A. 693, 64 Am. St. Rep. 596.
The only question then arising is that of whether or not there was any conduct which interfered with the purity of the election, such as assuming to count ballots in a false and fraudulent manner. In view of the evidence and the verdict of the jury, having evidence to support it, the appellee S. S. Reid received a majority of the votes cast, and the ballots were counted by those charged with the duty in a false and fraudulent manner, in pursuance of a conspiracy on the part of the presiding officer and the tellers and scorers. If this be true, then the election was not honest, and the appellee, actually receiving a majority of the votes, would be entitled to the office.
The appellee, as found by the court, was denied his appeal "to recount the ballots" at the time of the announcement of the result, and under circumstances apparently arbitrary and not in good faith, entitling a resort to the court without the charge of neglect to have a recount or acquiesce in the declaration of the result or installation proceedings afterwards.
We have considered all the points presented, and have concluded that they should be overruled.
The judgment is affirmed.